         Case 1:17-cv-00738-EMR Document 54 Filed 06/30/21 Page 1 of 1




       In the United States Court of Federal Claims

 RAGHUVEER K. MENDU,

                         Plaintiff,
                                                           No. 17-cv-738
                    v.
                                                           Filed: June 30, 2021
 THE UNITED STATES,

                         Defendant.



                                             ORDER

       On June 28, 2021, the parties filed a joint status report requesting additional time to engage

in settlement discussions.     (ECF No. 53.)     For good cause shown, the parties’ request is

GRANTED. The parties shall file a joint status report by August 27, 2021, advising the Court of

the progress of their settlement negotiations and proposing a schedule for future proceedings.

        IT IS SO ORDERED.

                                                              s/Eleni M. Roumel
                                                              ELENI M. ROUMEL
                                                                    Judge
